DETAILED ACTION
1.	The communication is in response to the application received 02/18/2021, wherein claims 1-26 are pending and are examined as follows. The Instant Application is a continuation of 16/736,649, filed 01/07/2020, now U.S. Patent No. 10,958,908 B2.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 03/10/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se without any structural recitations (see for e.g. MPEP 2106.03). 
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
6.	Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-10, 12, 14, and 17 of U.S. Patent No. 10,958,908, hereinafter referred to as 908. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claims where both sets of claims correspond to processing media using neural networks. To facilitate comparing the two claim sets, a chart is provided below to highlight the similarities and differences. As can be seen, claims 1, 2, 4-10, 12, 14, and 17 of 908 disclose all of the elements in the instant claims, where noted differences are primarily due to (1) the elements not necessarily being one-to-one (e.g., “wherein the spatial characteristic is a texture” vs. “…determining that the one or more spatial characteristics of the content in the particular region of the frame comprises one or more textures”, etc.) and (2) the use of equivalent and/or substitute terms describing the elements (e.g., “block of the frame” vs. “particular region of the frame” etc.).  Accordingly, one skilled in the art would recognize the correspondence between the claim sets.
**Note: The items below that are BOLD/UNDERLINED in the Instant Application/908, respectively, indicate differences in the claim limitation.

Instant Application 17/249,042


U.S. Patent No. 10,958,908 B2
(Previously 16/736,649)

Claim 1
A non-transitory computer-readable medium storing instructions that, when executed, cause: accessing a plurality of frames of a media file; partitioning a frame of the plurality of frames of the media file into a plurality of coding units associated with the frame; generating, based on encoding data associated with one or more frames of the media file prior to the frame, a plurality of prediction units associated with the plurality of coding units associated with the frame; determining, based on the plurality of prediction units associated with the plurality of coding units associated with the frame, and using one or more neural networks analyzing one or more spatial characteristics of content of the frame, that a region of the frame can be encoded using one or more first encoding characteristics that are different than second encoding characteristics of one or more other regions of the frame; and allocating, based on the one or more first encoding characteristics and the one or more second encoding characteristics, lower encoding resources for one or more motion vectors associated with 
Claim 1
A method comprising: accessing, at an encoder, a plurality of frames of a media at the encoder, a frame of the plurality of frames of the media file into a plurality of coding units associated with the frame; generating, at the encoder and based on encoding data associated with one or more frames of the media file prior to the frame, a plurality of prediction units associated with the plurality of coding units associated with the frame;  determining, at the encoder, based on the plurality of prediction units associated with the plurality of coding units associated with the frame, and using one or more neural networks analyzing one or more spatial characteristics of content of the frame, that a particular region of the frame can be encoded using one or more first encoding characteristics that are different than second encoding characteristics of one or more other particular regions of the frame;  and allocating, at the encoder and based on the one or more first encoding characteristics and the one or more second encoding particular region of the frame than to encoding resources for one or more motion vectors associated with the one or more other particular regions of the frame.
Claim 2
The computer-readable medium of claim 1, wherein the instructions, when executed, cause allocating the lower encoding resources for one or more motion vectors associated with the region of the frame than to encoding resources for one or more motion vectors associated with the one or more other regions of the frame by allocating fewer bits for one or more motion vectors associated with the region of the frame than to encoding resources for one or more motion vectors associated with the one or more other regions of the frame.
Claim 2
The method of claim 1, wherein allocating the lower encoding resources for one or more motion vectors associated with the particular region of the frame than to encoding resources for one or more motion vectors associated with the one or more other particular regions of the frame comprises allocating fewer bits for one or more motion vectors associated with the particular region of the frame than to encoding resources for one or more motion vectors associated with the one or more other particular regions of the frame.
Claim 3
The computer-readable medium of claim 1, wherein the instructions, when executed, cause determining that the region of the frame can be encoded using one or more first Page 2 of 8DOCKET NO.: 102005.011485PATENT Application No.: 17/249,042 Preliminary Amendment - First Action Not Yet Received encoding characteristics that are different than the second encoding characteristics of the one or more other regions of the frame by determining that the one or more spatial characteristics of the content in the region of the frame comprises one or more textures that are different from one or more textures in the one or more other regions of the frame.
Claim 4
The method of claim 1, wherein determining that the particular region of the frame can be particular regions of the frame comprises determining that the one or more spatial characteristics of the content in the particular region of the frame comprises one or more textures that are different from one or more textures in the one or more other particular regions of the frame.

Claim 4
The computer-readable medium of claim 1, wherein an inter-picture prediction residual signal comprises the one or more motion vectors associated with the region of the frame.
Claim 5
The method of claim 1, wherein the one or more motion vectors associated with the particular region of the frame comprise an inter-picture prediction residual signal. 

Claim 5
The computer-readable medium of claim 4, wherein the instructions, when executed, cause allocating the lower encoding resources for one or more motion vectors associated with the region of the frame than to encoding resources for one or more motion vectors associated with the one or more other regions of the frame by setting the inter-picture prediction residual signal associated with the region of the frame to zero.
Claim 6
The method of claim 5, wherein allocating the lower encoding resources for the one or more motion vectors associated with the particular region of the frame comprises setting the inter-picture prediction residual particular region of the frame to zero. 


Claim 6
The computer-readable medium of claim 1, wherein the instructions, when executed, further cause encoding, based on allocating the lower encoding resources for the one or more motion vectors associated with the region of the frame, the frame.
Claim 1
See claim 1 above regarding “at the encoder”, where encoding can be performed based on the allocated resources.
Claim 7
The computer-readable medium of claim 1, wherein motion in the region between the frame and a previous frame is below a Just Noticeable Difference of the Human Visual System.
Claim 10
The method of claim 1, wherein motion in the particular region between the frame and a previous frame is below a Just Noticeable Difference of the Human Visual System. 

Claim 8
The computer-readable medium of claim 1, wherein each of the plurality of coding units comprises one or more of the plurality of prediction units.
Claim 14
The method of claim 1, wherein each of the plurality of coding units comprises one or more of the plurality of prediction units.

Claim 9
Claim 9, a device claim, is similar to claim 1 above. For the sake of brevity, the limitation is not presented.
Claim 1 
See Claim 1 above for reference.  For the sake of brevity, the claim limitation is not presented.
Claim 10
Similar to Claim 2 above. For the sake of brevity, the limitation is not presented.
Claim 2
See Claim 2 above for reference. For the sake of brevity, the claim limitation is not presented.
Claim 11
The device of claim 9, wherein the instructions, when executed, cause the device to determine that the region of the frame can be encoded using one or more first encoding characteristics that are different than the second encoding characteristics of the one or more other regions of the frame by determining that the one or more spatial characteristics of the content in the region of the frame comprises one or more textures that are different from one or more textures in the one or more other regions of the frame.
Claim 8
The method of claim 7, wherein determining the particular region of the frame that can be encoded using one or more first encoding characteristics that are different than the second encoding characteristics of the one or more other particular regions of the frame comprises determining that the one or more spatial characteristics of the content in the particular region of the frame comprises one or more textures that are different from one or more textures in the one or more other particular regions of the frame. 
Claim 12
device of claim 9, wherein an inter-picture prediction residual signal comprises the one or more motion vectors associated with the region of the frame.
Claim 5

Claim 13
Similar to Claim 5 above. For the sake of brevity, the limitation is not presented.
Claim 6
See Claim 6 above for reference. For the sake of brevity, the limitation is not presented.
Claim 14
Similar to Claim 6 above. For the sake of brevity, the limitation is not presented.
Claim 1
See claim 1 above regarding “at the encoder”, where encoding can be performed based on the allocated resources.
Claim 15
Similar to Claim 7 above. For the sake of brevity, the limitation is not presented.
Claim 10
See Claim 10 above for reference. For the sake of brevity, the claim limitation is not presented.
Claim 16
Similar to Claim 8 above. For the sake of brevity, the limitation is not presented.
Claim 14
See Claim 14 above for reference. For the sake of brevity, the claim limitation is not presented.
Claim 17
A non-transitory computer-readable medium storing instructions that, when executed, cause: accessing a plurality of blocks; determining, using one or more neural networks analyzing one or more spatial characteristics of content of the frame, that content of a block of the frame has a spatial characteristic; determining, based on the determination that the content of the block of the frame has the spatial characteristic, to set a residual signal associated with the block of the frame to zero; and encoding, based on the setting of the residual signal associated with the block of the frame to zero, the frame.
Claim 7
A method comprising: accessing, at an encoder, a plurality of frames of a media file;  partitioning, at the encoder, a frame of coding units associated with the frame;  generating, at the encoder and based on encoding data associated with one or more frames of the media file prior to the frame, a plurality of prediction units associated with the plurality of coding units associated with the frame;  automatically determining, at the encoder and based on the plurality of prediction units associated with the plurality of coding units associated with the frame, and using one or more neural networks analyzing one or more spatial characteristics of content of the frame, a particular region of the frame that can be encoded using one or more first encoding characteristics that are different than second encoding characteristics of one or more other particular regions of the frame;  determining, at the encoder and based on the one or more first encoding characteristics of the particular region of the frame, to set a residual signal associated with the particular region of the frame to zero;  and encoding, at the encoder and based on setting the residual signal associated with the particular region of the frame to zero, the frame.
Claim 18
The computer-readable medium of claim 17, wherein the plurality of blocks are a plurality of prediction units, and the block is a prediction unit.
Claim 14
See Claim 14 above for reference. For the sake of brevity, the claim limitation is not presented.
Claim 19
The computer-readable medium of claim 17, wherein the residual signal associated with the block of the frame is an inter- picture prediction residual signal associated with the block of the frame.
Claim 9
The method of claim 7, wherein the residual signal associated with the particular region of the frame comprises an inter-picture prediction residual signal associated with the particular region of the frame. 
Claim 20
The computer-readable medium of claim 17, further comprising training the one or more neural networks to identify various spatial characteristics of content.
Claim 12
The method of claim 1, further comprising training the one or more neural networks to identify various spatial characteristics of content. 
Claim 21
computer-readable medium of claim 17, wherein the spatial characteristic is a texture.
Claim 4
“…determining that the one or more spatial characteristics of the content in the particular 
Claim 22
A device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: access a plurality of frames; partition a frame of the plurality of frames into a plurality of blocks; determine, using one or more neural networks analyzing one or more spatial characteristics of content of the frame, that content of a block of the frame has a spatial characteristic; determine, based on the determination that the content of the block of the frame has the spatial characteristic, to set a residual signal associated with the block of the frame to zero; and encode, based on the setting of the residual signal associated with the block of the frame to zero, the frame.
Claim 17
A method comprising: accessing a plurality of frames;  partitioning a frame of the plurality of frames into a plurality of blocks;  determining, using one or more neural networks analyzing one or more spatial characteristics of content of the frame, that content of a particular block of the frame has a particular spatial characteristic;  and determining, based on the determination that the content of the particular block of the frame has the particular spatial characteristic, to set a residual signal associated with the particular block of the frame to zero;  and encoding, based on the setting of the residual signal associated with the particular block of the frame to zero, the frame.
Claim 23

Claim 14

Claim 24
Similar to Claim 19 above. For the sake of brevity, the limitation is not presented.
Claim 9
See Claim 9 above for reference. For the sake of brevity, the claim limitation is not presented.
Claim 25
The device of claim 22, further comprising training the one or more neural networks to identify various spatial characteristics of content.
Claim 12
See Claim 12 above for reference. For the sake of brevity, the claim limitation is not presented.
Claim 26
The device of claim 22, wherein the spatial characteristic is a texture.
Claim 4
“…determining that the one or more spatial characteristics of the content in the particular region of the frame comprises one or more textures”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486